 

    
 

USDC SDNY
DOCUMENT

ELECTRONICALLY ®!Ly.
:DOC#:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

| DATE FILED: __ a
— MAP 1 6 2020

 

 

Graciela Bretschneider Doncouse,

Plaintiff,
Case No. 19-CV-9905
_—V-
ORDER
Capital Grille Holdings, Inc., e¢ al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

The initial pre-trial conference currently scheduled for March 27, 2020 is hereby
adjourned to April 21, 2020 at 11:00 a.m.

SO ORDERED.

Dated: March i , 2020 A 1 U
New York, New York .

YALISON J. NATHAN
United States District Judge

 

 
